HOLLAND, Judge,
(dissenting):
I dissent. In my view, the military judge erred in this case by failing to fully advise the accused of all of his rights to counsel, as required by United States v. Donohew, 18 U.S.C.M.A. 149, 39 C.M.R. 149 (1969), and by admitting inordinately prejudicial evidence of alleged prior misconduct into the record.
The convening order in this case describes the accused’s military counsel as detailed military counsel. Yet the military judge characterized him, without any explanation on the record, as individual military counsel when he advised the accused of his rights to counsel, and there is no evidence in the record, other than counsel’s silent acquiescence, to support that characterization as being correct. More importantly, there is no indication in the record that the accused had an understanding of what the term “individual military counsel” connotes.
This is precisely the uncertainty that the United States Court of Military Appeals sought to eliminate when it instituted the United States v. Donohew requirement that the record contain the accused's personal response to direct questions incorporating each of the elements of Article 38(b), 10 U.S.C. § 838(b) of the Uniform Code of Military Justice, as well as his understanding of his entitlement thereunder.
After being advised of his right to employ civilian counsel at his own expense, the accused did respond in the affirmative to the military judge’s question as to whether he wished to proceed to trial represented by the military counsel who was with him and by no one else, but the context in which the question was asked gives no assurance that the accused understood that he had the right to be represented free of charge by any military lawyer of his selection if that military lawyer was determined by his or her superiors to be reasonably available.
This would be prejudicial error if the accused was not in fact represented by *859individual military counsel. At the very least, the record should be returned to the Judge Advocate General of the Coast Guard for a hearing, pursuant to United States v. DuBay, 17 U.S.C.M.A. 147, 37 C.M.R. 411 (1967), to determine if that right had been exercised. Because of the following additional error, however, I would disapprove the sentence as well.
I am troubled by the failure of defense counsel to object to the admission of a document from the accused’s service record characterizing the accused as a drug abuser on the basis of hearsay. The document was introduced by the Government in aggravation of the offense of which the accused was convicted and read as follows:
“SR KURZ has been identified by personnel considered to be reliable as a drug abuser. He has been observed on numerous occasions smoking marijuana. These violations are documented in this manner as the details of time and date could not be recalled to provide sufficient basis for court-martial or NJP.
SR KURZ has been referred to the Naval Counseling and Assistance Center for evaluation of his drug abuse problem.”
In my view, it was clearly prejudicial error for the military judge to admit this document into evidence notwithstanding the broad discretion that was granted to him by paragraph 75(d) of the Manual for Courts-Martial 1969. Under the circumstances of the case, moreover, defense counsel’s failure to object to this evidence of alleged prior misconduct was plain error within the meaning of Military Rule of Evidence 103(d) and did not waive the issue on appeal. Cf. U.S. v. Bolden, 16 M.J. 722 (A.F.C.M.R.1983).